DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                RAMON RAMOS and MIRIAM RAMOS,
                         Appellants,

                                     v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
   SOUNDVIEW HOME LOAN TRUST 2006-OPT5, ASSET-BACKED
             CERTIFICATES, SERIES 2006-OPT5,
                        Appellee.

                              No. 4D14-3981

                              [April 27, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2012-CA-
007816 XXXXMB.

   Reid C. McCullough and Kendrick Almaguer of The Ticktin Law Group,
P.A., Deerfield Beach, for appellants.

  No appearance for appellee.

PER CURIAM.

    We affirm. See Grosso v. HSBC Bank USA, N.A., No. 4D14-3971 (Fla.
4th DCA Apr. 27, 2016). The trial court did not abuse its discretion in
deeming the Appellants’ post-dismissal motion for costs abandoned where
it languished on the docket for twenty-two months without a request for
hearing or other final resolution by the movant.

  Affirmed.

STEVENSON, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.